DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/02/2018.  With entry of the concurrently filed preliminary amendment, claims 1-13 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as acknowledged herein (see page 2, line 17 and page 13, line 21).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 

Objection – Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
Method and System for Withdrawing Agglomerates from a Fluidized Bed Polymerization Reactor.
Appropriate correction of the specification is required. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Karer et al (US 2010/0056734 A1) is cited as pertinent to a fluidized bed reactor comprising a reaction chamber (1) in the form of a vertical tube and having a region of transition (6a) in the lower section of the tube and a recirculation gas line that comprises, in the region of transition (6a), a closable flap (6) to prevent the penetration of polymer particles into the circulation gas line when a circulation gas compressor (4) is turned off (note Fig. 1). 
	Kivela et al (US 7812102 B2) is cited as pertinent to a fluidized bed reactor comprising an outlet nozzle (32) and a collecting vessel (35) (note Fig. 2).  The collecting vessel (35) is preferably provided with a screen (37) for separating lumps from discharge fluid comprising polymer powder and gas, and with a separate nozzle (38) for the lumps.  
	Neither citation teaches the present invention, in particular a fluidized bed reactor comprising: “a bottom zone having a generally conical shape … and wherein there is no fluidisation grid in the  

Allowable Subject Matter
	Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Pending claims are deemed to distinguish over the closest prior art as represented by Eriksson et al (EP 2495038 A1).  
Applicants claim a method for withdrawing polymer agglomerates from a fluidised bed polymerisation reactor, the polymerisation reactor comprising a middle zone having a generally cylindrical shape, a bottom zone having a generally conical shape in direct contact with and below the middle zone and wherein a base of a fluidised bed is formed, and wherein there is no fluidisation grid in the fluidised bed reactor and an agglomerate trap below the bottom zone, the agglomerate trap having a body, a first connection comprising a first valve connecting the body to the bottom zone and a second connection comprising a second valve connecting the body to agglomerate recovery system and wherein the reactor does not comprise a fluidisation grid, the method comprising the steps of measuring a value of a process variable indicative of the content of agglomerates in the agglomerate trap; and adjusting the opening time of the first valve or the second valve or both the first valve and the second valve based on the measured value.  (Claim 1)
Applicants further claim a system for withdrawing polymer agglomerates from a fluidised bed polymerisation reactor, the system comprising: (A) a polymerisation reactor comprising (A-1) a middle zone having a generally cylindrical shape, (A-2) a bottom zone having a generally conical shape in direct 
Eriksson et al is directed to a fluidized-bed reactor assembly for the polymerisation of olefinic monomer(s), and to multi-reactor assemblies comprising at least one fluidized bed reactor ([0001]).  As disclosed, the fluidized-bed reactor assembly comprises a middle zone having a generally cylindrical shape, a bottom zone having a generally conical shape in direct contact with and below the middle zone and wherein a base of a fluidised bed is formed, and wherein there is no fluidization grid in the fluidized bed reactor ([0136]-[0145]; Fig. 1).  Polymer agglomerates in the form of sheets, chunks and lumps are extracted below the bottom zone via outlet (12) ([0135]).
Eriksson et al differs from the instant method in failing to provide any teaching of an agglomerate trap having a body, a first connection comprising a first valve connecting the body to the bottom zone and a second connection comprising a second valve connecting the body to agglomerate recovery system, or of a method comprising the steps of measuring a value of a process variable indicative of the content of agglomerates in the agglomerate trap; and adjusting the opening time of the first valve or the second valve or both the first valve and the second valve based on the measured value.  Instead, Eriksson et al teach only a means (13) for break-up of sheets discharged from outlet (12) ([0135]; Fig. 1) and is silent as to the claimed method steps.    

Furthermore, as of the date of this Office action, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Eriksson et al to render the present invention anticipated or obvious to one of ordinary skill in the art.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the specification and drawings as detailed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-24-21